Title: [Diary entry: 7 November 1786]
From: Washington, George
To: 

Tuesday 7th. Mercury at 53 in the Morning—60 at Noon and 59 at Night. Clear mild & very pleast. all day—Calm in the forenoon & a light Southerly breeze after Noon. Rid to all the Plantations to day. In the Neck the people had just finished gathering and measuring the Pease which in all amounted to only 80 Bushels. They were, in places, very much missing to which this short quantity is principally to be ascribed. Some had not ripened and were destroyed by the frost & left on the Vines. Ordered the three plows belonging to Muddy hole to go to Dogue run to assist in getting in the rye while the weather continued good. My old Farmer thinking the Nights had got too long tho’ the weather as yet has been mild to keep the Cattle in open pens on the naked ground, I ordered the whole not to be penned till proper shelters were made for them.